Citation Nr: 1803433	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder. 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active duty from August 2007 to December 2007 and from April 2011 to March 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in November 2015 and September 2016 and each time was remanded for additional development.  It has now been returned to the Board for further appellate action. 


FINDING OF FACT

The most probative evidence of record establishes that the Veteran is diagnosed with an acquired psychiatric disability that is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a psychiatric disability as a result of his active service. Specifically, the Veteran asserts that he was subjected to traumatic experiences and a constant threat from fear of a hostile military while on active duty.  

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

The Veteran's service records reflect that he served in Afghanistan and that he was specifically designated to an imminent danger area.  He has further attested that he frequently had to transport individuals suspected to be dangerous and that he had nightmares in service of having his throat slit by one of them.  In a May 2015 statement from a fellow service member, it was noted that they frequently found improvised weapons left behind in the vehicles that the Veteran operated after transporting the suspects.  The Veteran further attested that he had been unable to sleep without having nightmares because he was constantly afraid of being injured or killed while in active service.  Lastly, the Veteran stated that he spent a lot of time picturing the faces of fellow soldiers of his that had in fact been killed in action.  The Board notes that all of that evidence taken together is conclusive evidence of an in-service stressor.  

The Veteran's treatment records are absent any indication of treatment for or complaints of PTSD or any other acquired psychiatric disorder during service.  

In April 2012, the Veteran was treated by a VA mental health provider for his PTSD symptoms.  The VA treatment provider conducted a PTSD screening test and indicated that the results were positive for a diagnosis.  The Veteran reported intrusive thoughts and nightmares, even after trying hard not to think about a specific situation, avoidance, hypervigilance, and feelings of numbness or detachment.  In August 2012, the Veteran's diagnosis of PTSD due to in-service stressors was confirmed by a second VA physician as he continued to seek mental health treatment.  

In October 2012, the Veteran underwent a VA examination.  At that time, the examiner relayed that the Veteran's stressors were related to fear of a hostile military activity, but noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed adjustment disorder.  

In December 2013, the Veteran attempted to contact the VA National Suicide Prevention phone line as he was experiencing many suicidal ideations.  

In February 2016, the Veteran was afforded another VA examination to evaluate the status of his PTSD.  The examiner stated that once more that the Veteran's stressors were due to escorting potential "terrorists" and related to his fear of a hostile military or terrorist activity.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD because his stressor did not meet the criterion required for such a diagnosis.  The examiner went on to state that although the Veteran reported thinking he might be killed constantly, that he was never actually physically hurt performing his military duties, and that his military records were silent for such an event since he was a non-combat Veteran, and that the Veteran was exaggerating his symptoms.  

In September 2016, the Veteran was seen by a private treatment provider.  The Veteran's treatment provider rendered a diagnosis of PTSD based upon the Veteran's assertions regarding circumstances of his service. 

In November 2016, the Veteran was afforded another VA examination.  The examiner opined that the Veteran was exaggerating his symptoms, and asserted that since the Veteran was not being truthful, only a diagnosis of malingering could be rendered.  The examiner then opined that none of the mental health diagnoses the Veteran had received were likely due to his active service since the Veteran denied any mental health issues while in active service.  

Upon review of the relevant evidence of record, the Board concludes the Veteran is entitled to service connection for an acquired psychiatric disability.  The February 2016 and November 2016 VA examination reports are found to be of little probative value, as the examiners did not adequately explain the basis for finding that the Veteran lacked credibility.  Further, credibility is not a medical determination, but a legal one.  The Board finds no reason to doubt the veracity of the Veteran's statements.  In fact, the Board finds the Veteran credible with regard to his reported experiences during active service.  

Additionally, the November 2016 examiner's opinion is based largely on the absence of documentation of mental health symptoms in active service.  Further, the negative opinions in this case appear to also largely be based on the fact that the Veteran is no a combat Veteran.  It is well established that Veteran's serving in support of combat operations are often exposed to the same sorts of traumatic experiences as those Veterans who serve in actual combat.  That is the reason for the amendment to 38 C.F.R. § 3.304(f) allowing for stressors to be conceded based on fear of hostile military or terrorist activity even in the event that a Veteran did not serve in a combat capacity while in active service.  It seems fairly clear in this case that the Veteran served in a rather stressful environment where he clearly feared for his safety as a result of hostile terrorist or military activity.  While the Board acknowledges that the Veteran was not actually injured during his service, that does not render the fear of such injury any less damaging to the psyche.  For those reasons, the Board finds that the VA examination and opinion reports are inadequate and so, have no probative value.  

It seems that the Veteran's treating physicians, both VA and private, who see him regularly and know the details of his treatment all agreed that he carried a diagnosis of PTSD and noted so in his treatment notes.  In his VA and private treatment, the Veteran regularly spoke of the stressors related to his active service.  Further, he seemed to display a vast array of symptoms that his treating physicians believed manifested as PTSD.  Therefore, the Board finds that those treatment notes carry more probative weight indicating that he does in fact have PTSD, and that it is related to his active service.

While the Veteran could be entitled to a remand due to the inadequacy of the VA medical opinions, and a diagnosis of PTSD is required to be found on examination report under 38 C.F.R. §§ 3.304(f) and 4.125(a), the Board does not find that a remand in this case for an additional VA examination or addendum opinion would best serve judicial efficiency.  Remanding this case for additional medical evidence has provided no clarification of the Veteran's claims and the Board has no confidence that further remand would result in anything other than further delay in resolving the Veteran's case.  This is especially the case as there is competent medical evidence of record that is for the claim.  

Therefore, the Board finds that the record contains credible evidence of an in-service stressor, as well as medical evidence that provides a current diagnosis of PTSD and relates that diagnosis to the Veteran's in-service stressor.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for an acquired psychiatric disability is warranted.  38 U.S.C. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


